IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-41210
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

GRAYLAND ARTHUR ARNOLD,

                                           Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:97-CR-155
                        - - - - - - - - - -
                         December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Grayland Arthur Arnold, federal prisoner #06584-078, appeals

the district court’s denial of his motion for downward departure

pursuant to 18 U.S.C. § 3582(c).    Arnold has failed to show that

relief under 18 U.S.C. § 3582(c)(1)(A)(i) or (c)(2) is available

to him as there has been no motion from the Director of the

Bureau of Prisons, and he has not alleged any amendment to or




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41210
                                -2-

modification of the sentencing guidelines in effect when he was

sentenced.   See 18 U.S.C. § 3582(c)(1)(A)(i) & (c)(2).

     This appeal is without arguable merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Accordingly, it is DISMISSED.   See 5TH CIR. R. 42.2.

     APPEAL DISMISSED.